THE COURT.
These three cases are companion cases to McNeil v. Blumenthal, L. A. No. 16665. (ante, p. 566 [81 Pac. (2d) 567]) this day decided. They are before this court on motion of plaintiffs to dismiss the appeal of defendants from an order of the trial court granting relief pursuant to section 473 of the Code of Civil Procedure, or to affirm the order.  The question presented is identical with that determined in the McNeil case. Therefore, on that authority, the respective orders appealed from in these three eases are, and each of them is, hereby affirmed.